Case 2:18-bk-57499        Doc 44    Filed 06/26/19 Entered 06/26/19 11:49:13           Desc Main
                                    Document     Page 1 of 5


                    IN THE UNITED STATES BANKRUPTCY COURT
                  SOUTHERN DISTRICT OF OHIO – EASTERN DIVISION

In re: Glenn Canterbury                     : Case No. 18-57499
                                            :
      Debtor                                : Chapter 13
                                            :
                                            : Judge Preston

  AMENDED RESPONSE OF CREDITOR STATE OF OHIO BUREAU OF WORKERS’
      COMPENSATION TO DEBTOR’S MOTION FOR DETERMINATION
       THAT LIEN IS WHOLLY UNSECURED AND VOID [DOC. NO. 30]

       Now comes Attorney General Dave Yost, acting through special counsel duly appointed as

provided in Ohio Revised Code Section 109.08, on behalf of Creditor, the State of Ohio Bureau of

Workers’ Compensation (“BWC”), and amends its response filed at Docket No. 41 to Debtor’s

Motion for Determination that Lien is Wholly Unsecured and Void (Doc. No. 30). The purpose of

the amendment is to correct the priority of the lien at issue in Debtor’s Motion filed at Docket No.

30.


                                            Respectfully submitted,
                                            Dave Yost
                                            Attorney General of Ohio

                                            /s/ Brian M. Gianangeli
                                            THE LAW OFFICE OF CHARLES MIFSUD, LLC
                                            Charles A. Mifsud (0070498)
                                            Special Counsel to the Attorney General
                                            Brian M. Gianangeli (0072028)
                                            6305 Emerald Parkway
                                            Dublin, OH 43016
                                            Phone – (614) 389-5282
                                            Fax – (614) 389-2294
                                            bgianangeli@mifsudlaw.com

                                            Attorney for State of Ohio,
                                            Bureau of Workers’ Compensation
    Case 2:18-bk-57499         Doc 44      Filed 06/26/19 Entered 06/26/19 11:49:13                    Desc Main
                                           Document     Page 2 of 5


                                      MEMORANDUM IN SUPPORT

         On June 6, 2019, Debtor filed his Motion seeking to avoid a lien filed by BWC against

Debtor’s property located at 115-117 Chicago Ave., Columbus, OH 43222 (the “Real Property”).1

The lien at issue was identified in Debtor’s Motion as being filed on December 17, 2015 under Case

No. 15 JG 053990 with the Franklin County Clerk of Courts. However, the lien identified by

Debtor is a renewal of an earlier lien originally filed on May 27, 2004 under case no. 04JG014933.

See, Exh. A.

         As set forth in his motion, Debtor’s interest in the Real Property is valued at $17,500.00.

Motion, ¶4. The first priority lien belongs to the Franklin County Treasurer in the amount of

$1,407.36. Id., ¶4. The second, third and fourth priority liens belong to the Ohio Department of

Taxation and BWC in the amounts of $379.18, $5,674.58 and $4,924.82. See, Docket Nos. 40, 42

and 43. With BWC’s lien being originally filed on May 27, 2004, it has priority over all other liens

listed in paragraph 5 of Debtor’s Motion. As such, the amount due on the face of the lien, $884.77,

is fully secured by Debtor’s remaining equity in the property, the lien is secured pursuant to 11

U.S.C. 506(a) and is not subject to avoidance under 11 U.S.C. 506(d).2




1
         Debtor’s Motion names the State of Ohio Department of Taxation as the lienholder, but the lien that Debtor
seeks to avoid in the Motion was filed by BWC. See, Exh. A.
2
         The actual value of BWC’s lien is $838.25 due to payments received since the renewal.
                                                          2
Case 2:18-bk-57499        Doc 44   Filed 06/26/19 Entered 06/26/19 11:49:13        Desc Main
                                   Document     Page 3 of 5


          WHEREFORE, for the foregoing reasons, BWC asks that this Court deny Debtor’s motion

to avoid the lien of BWC recorded under Case No. 15 JG 053990 with the Franklin County Clerk of

Courts.

                                           Respectfully submitted,
                                           Dave Yost
                                           Attorney General of Ohio

                                           /s/ Brian M. Gianangeli
                                           THE LAW OFFICE OF CHARLES MIFSUD, LLC
                                           Charles A. Mifsud (0070498)
                                           Special Counsel to the Attorney General
                                           Brian M. Gianangeli (0072028)
                                           6305 Emerald Parkway
                                           Dublin, OH 43016
                                           Phone – (614) 389-5282
                                           Fax – (614) 389-2294
                                           bgianangeli@mifsudlaw.com

                                           Attorney for State of Ohio,
                                           Bureau of Workers’ Compensation




                                               3
Case 2:18-bk-57499         Doc 44    Filed 06/26/19 Entered 06/26/19 11:49:13            Desc Main
                                     Document     Page 4 of 5


                                  CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was served by U.S. mail, postage prepaid, on this 26th

day of June, 2019, upon:

                           Glenn Canterbury
                           459 Prospect Street
                           Columbus, OH 43204

                           Marshall D Cohen
                           Marshall D. Cohen Co., LLC
                           1500 West Third Ave
                           Suite 400
                           Columbus, OH 43212

                           Frank M Pees
                           130 East Wilson Bridge Road
                           Suite 200
                           Worthington, OH 43085

                           Asst US Trustee (Col)
                           Office of the US Trustee
                           170 North High Street
                           Suite 200
                           Columbus, OH 43215



                                             /s/ Brian M. Gianangeli
                                             Brian M. Gianangeli (#0072028)




                                                  4
Case 2:18-bk-57499   Doc 44   Filed 06/26/19 Entered 06/26/19 11:49:13   Desc Main
                              Document     Page 5 of 5




                                                                          Exhibit A
